UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2062



JOHNNY L. MILLIGAN, individually and on behalf
of I.L.M. (minor) and I.L.M. (minor); CAROLYN
A. MILLIGAN,

                                          Plaintiffs - Appellants,

          versus


W&M PROPERTIES, INCORPORATED OF VIRGINIA,
d/b/a Merrifield Village Apartment Company;
ANDREW GREENLEAF LAWRENCE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-1517)


Submitted:   January 31, 2006              Decided:   March 7, 2006


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Johnny L. Milligan, Carolyn A. Milligan, Appellants Pro Se.
Jennifer Ann Guy, John David Wilburn, MCGUIREWOODS, LLP, McLean,
Virginia, for Appellee W&M Properties; Andrew Greenleaf Lawrence,
Fairfax, Virginia, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Johnny       L.   and   Carolyn     A.    Milligan    appeal   from    the

magistrate judge’s order denying their motion for a ruling on their

motion for sanctions pursuant to Fed. R. Civ. P. 11(b)(3). Because

we find that the magistrate judge did not have authority to enter

a final, appealable order on this matter, we dismiss the appeal

without prejudice for lack of jurisdiction and remand to the

district court for further proceedings.

            Pursuant to 28 U.S.C. § 636(c) (2000), a magistrate judge

may enter a final order directly appealable to the court of appeals

upon consent of all parties. Otherwise, under § 636(b), a district

court    must    initially     review     the   magistrate       judge’s   order    or

proposed findings under either a de novo or clearly erroneous

standard    of    review      depending    upon      the   nature   of   the   ruling

appealed.       Absent an express adoption, modification, or rejection

of the magistrate judge’s ruling by the district court, the ruling

is   generally     not    reviewable      by    the    court   of   appeals.       See

Reynaga v. Cammisa, 971 F.2d 414, 416-18 (9th Cir. 1992).

            In this case, we find nothing in the record showing that

the parties agreed to have the motion for sanctions decided by the

magistrate judge.          As a result, the magistrate judge lacked the

authority to enter a final order terminating the case.                             See

Gleason v. Sec’y of Health & Human Serv., 777 F.2d 1324 (8th Cir.

1985).     Accordingly, we dismiss this appeal and remand to the


                                        - 3 -
district court for further proceedings.     See Massey v. City of

Ferndale, 7 F.3d 506, 510-11 (6th Cir. 1993) (dismissing appeal

from unauthorized order issued by magistrate judge but remanding to

district court for corrective action).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                            DISMISSED AND REMANDED




                              - 4 -